Ex. 10(u)

 

Weyerhaeuser Company

Amended and Restated Annual Incentive Plan for Salaried Employees

(As Amended Effective February 14, 2020)

 

This document contains the terms of the Weyerhaeuser Company Amended and
Restated Annual Incentive Plan for Salaried Employees, as amended effective
February 14, 2020 (the “Plan”).

 

1.

Purpose and Plan Objectives

The purpose of the Plan is to align rewards with the Company’s vision and
strategies, and motivate Participants to achieve top performance in the
industry. Participants are eligible to receive incentive awards based on their
performance and the performance of their respective Business Group or
Organization.

The Plan is designed to accomplish the following objectives:

●

motivate Participants to achieve Company and business objectives;

●

provide a competitive range of performance and payout opportunities;

●

attract, retain and motivate Participants by providing opportunities to earn
better-than-competitive total pay for better-than-competitive performance
results;

●

align the interests of Participants to promote the Company’s philosophy of
managing each business independently to achieve top quartile performance and
cost of capital returns; and

●

ensure strong linkage of pay to performance.

2.

Definitions

 

(a)

“Award Year” is each calendar year or other annual performance period determined
by the Compensation Committee for which a Participant may earn a Bonus Award.

 

(b)

“Base Salary” is a Participant’s annual rate of pay measured as of the last day
of an Award Year, excluding all other pay elements (such as bonus payments and
relocation allowances). For a Participant who becomes ineligible for the Plan
during the Award Year and is eligible for a pro-rated Bonus Award pursuant to
the criteria specified in the Plan, Base Salary is the Participant’s annual rate
of pay measured as of the last day during the Award Year that he or she was
eligible for the Plan.

 

(c)

“Bonus Award” is the amount of bonus granted to a Participant for each Award
Year as determined under the terms of the Plan.

 

(d)

“Business Group” means a business that separately earns revenues and incurs
expenses, that regularly is reviewed by and subject to different performance
standards by the Chief Executive Officer or executive officers of the Company,
or such other business operating group or division within the Company as
established from time to time by the Compensation Committee.

 

(e)

“Business Group Funding Amount” has the meaning specified in Section 5.

 

(f)

“Business Metric Funding Curves” has the meaning specified in Section 5.

[gr410oxtelu0000001.jpg]

--------------------------------------------------------------------------------

 

 

(g)

“Company” means, collectively, Weyerhaeuser Company and each of its subsidiaries
that participate in the Plan.

 

(h)

“Compensation Committee” is the Compensation Committee of the Board of Directors
of Weyerhaeuser Company.

 

(i)

“Controllable Business Metrics” has the meaning specified in Section 5.

 

(j)

“Corporate Group” means any Organization that is not part of a Business Group
and any member of the Senior Management Team to whom such an Organization
reports directly.

 

(k)

“Corporate Group Funding Amount” has the meaning specified in Section 5.

 

(l)

“Disability” is a medical condition for which a Participant is entitled to
Company-paid long-term disability benefits and as a result of which a
Participant is required to terminate his or her employment.

 

(m)

“Employee” is any person who is classified by the Company as actively employed
by the Company, including any such person on leave with pay or suspended (unless
such suspension arises from a disciplinary matter due to attendance, misconduct
or performance) and who is compensated on a salaried basis (exempt or
non-exempt) as reflected on the Company’s payroll records.

 

(n)

“Financial Funding Curves” has the meaning specified in Section 5.

 

(o)

“Financial Performance Metrics” has the meaning specified in Section 5.

 

(p)

“Funding Multiples” has the meaning specified in Section 5.

 

(q)

“Organization” is a corporate support function group or a discrete support
function included in the Corporate Group.

 

(r)

“Participant” means an Employee who is eligible for and participates in the Plan
pursuant to the terms of Section 3.

 

(s)

“Plan” has the meaning given in the introduction above.

 

(t)

“Retirement” means, with respect to a Participant, his or her “Normal
Retirement” or “Early Retirement” as defined in the Weyerhaeuser Pension Plan,
as amended from time to time.

 

(u)

“Senior Management Team” means any officer that reports to Weyerhaeuser
Company’s Chief Executive Officer or that is otherwise designated as such from
time to time by Weyerhaeuser Company’s Chief Executive Officer or Senior Vice
President of Human Resources (or similar position).

 

3.

Eligibility

Subject to the terms and conditions of the Plan, each Employee is eligible to
participate in the Plan, except as follows:

 

 

(a)

an Employee who is classified by the Company as a temporary employee;

2

--------------------------------------------------------------------------------

 

 

(b)

a person who the Company classifies as an independent contractor but who is
reclassified by a court or governmental agency (through a settlement, judgment
or otherwise) as a common law employee; or

 

(c)

an Employee who is eligible for another annual or short-term incentive plan
offered by Weyerhaeuser Company or any of its subsidiaries.

The Compensation Committee may designate any other Employee of the Company or
any other person as eligible to participate in the Plan.  Eligibility to
participate in the Plan does not entitle any Employee to participate in the Plan
or to receive a Bonus Award in any specific amount for any Award Year.

4.

Target Bonus Percentage and Amount

The Company assigns Employee positions within the Company a target bonus
percentage for each Award Year expressed as a percentage of Base Salary. The
target bonus percentage is fixed for each Participant as of December 31 of each
Award Year, without regard to any position changes during the Award Year, except
as approved by the Compensation Committee.

A Participant’s target bonus amount for the Award Year is calculated by
multiplying his or her target bonus percentage by his or her Base Salary.
Overtime paid during the year to a Participant who is a non-exempt salaried
Employee will be added to his or her Base Salary for purposes of calculating his
or her target bonus amount.

The target bonus amount for a new Participant during the Award Year will be
prorated on a time-in-eligible position basis. The target bonus amount for a
Participant whose employment terminates during the Award Year will be calculated
on a time-in-eligible position basis, but only if such termination is for any of
the following reasons as classified by the Company: death, Disability, facility
closure, health reasons, reduction in force, sale of facility or Retirement. A
Participant whose employment terminates during the Award Year for any other
reason will be ineligible for a Bonus Award.

5.

Funding, Allocation and Individual Bonus Awards

Financial Performance Metrics — Following the beginning of each Award Year, the
Compensation Committee will establish an annual funding schedule for each
Business Group, which will consist of the Financial Funding Curves performance
levels for threshold, target and maximum funding of the financial target
weighting portion of the Plan.  The Financial Funding Curves performance
measures shall be based on any objective and measurable financial metrics
established by the Compensation Committee (“Financial Performance
Metrics”).  The factors considered by the Compensation Committee in setting the
required Financial Funding Curves performance levels may include, but are not
limited to, dividend requirements, interest, cost of capital, and relative
performance compared to appropriate peer groups.

Controllable Business Metrics — Following the beginning of each Award Year, the
Compensation Committee will approve the Business Metric Funding Curves that will
be used to measure the performance levels of each Business Group during an Award
Year for the controllable business metrics weighting portion of the Plan. The
controllable business metrics performance measures shall be any objective and
measurable business metrics established by the

3

--------------------------------------------------------------------------------

 

Compensation Committee and may include, but are not limited to, measures
relating to cost reduction, human capital management, relative competitive
performance, cash generation or earnings improvement (“Controllable Business
Metrics”).

Funding Multiples — Following the beginning of each Award Year, the Compensation
Committee will approve the Funding Multiple that will be applied for each
performance level on the Financial Funding Curves and the Business Metric
Funding Curves. For illustrative purposes only, the Funding Multiples for an
Award Year may be represented in a schedule such as the following:

 

Financial Performance Metrics

Controllable Business Metrics

Threshold

0.2x

Low Achieves (Threshold)

0.5x

Target

1.0x

Achieves

1.0x

Maximum

2.0x

Exceeds

2.0x

Business Group Funding Amount — The total funding amount for Bonus Awards for
each Award Year will be calculated separately for each Business Group at the end
of each Award Year as follows: one portion of the total funding amount will be
determined based on the Financial Performance Metrics achieved by the Business
Group at the end of the Award Year multiplied by the appropriate Funding
Multiple approved for the Financial Funding Curves; and the second portion of
the total funding amount will be determined based on the assessment of the
performance of the Business Group against its Controllable Business Metrics for
the Award Year, multiplied by the appropriate Funding Multiple approved for the
Business Metric Funding Curves (the “Business Group Funding Amount”). The
performance of the Business Group against its Controllable Business Metrics will
be determined by the Chief Executive Officer of the Company and other designated
members of the Senior Management Team.  Following the beginning of each Award
Year, the Compensation Committee will approve the weighting percentages for the
portion of the total funding amount attributable to the Financial Performance
Metrics and the Controllable Business Metrics, respectively.  The total funding
amount for any Business Group will be the Business Group Funding Amount for that
Business Group multiplied by the aggregate target bonus amounts of all
Participants in the Business Group.

Corporate Group Funding Amount — The total funding amount for Bonus Awards for
each Award Year will be calculated for the Corporate Group at the end of each
Award Year based on the weighted average of each Business Group Funding Amount
as approved by the Compensation Committee (the “Corporate Group Funding
Amount”).

 

Allocation of Total Corporate Group Funding Amount — The total Corporate Group
Funding Amount for the Award Year will be allocated among each Organization
within the Corporate Group based on the ratio of: (i) the sum of the target
bonus amounts of all Participants who are members of each such Organization,
multiplied by the appropriate Funding Multiple; to (ii) the total Corporate
Group Funding Amount for the Award Year.

Funding Amounts for Certain Executive Officers — Unless otherwise determined by
the Compensation Committee, Bonus Awards for the Chief Executive Officer, and
for each

4

--------------------------------------------------------------------------------

 

executive officer to whom other executive officers report or who does not have
either a Business Group or Organization reporting directly to him or her, will
be determined in a manner consistent with the calculation of the Corporate Group
Funding Amount.

Change of Business Group or Organization — Any Participant who transferred from
one Business Group or Organization to another Business Group or Organization
during the Award Year will be included in the Business Group or Organization to
which the Participant is assigned as of the last day of the Award Year, except
as otherwise determined by the Compensation Committee.

 

Individual Bonus Awards — The senior officer of each Business Group or
Organization will recommend a Bonus Award amount, if any, for each Participant
in his or her Business Group or Organization. Unless otherwise determined by the
Compensation Committee, the maximum Bonus Award that may be recommended (and
earned) for any Participant with respect to the Award Year is three times (3x)
the Participant’s target bonus amount; provided, however, that the maximum Bonus
Award that may be recommended (and earned) for any Participant who is a member
of the Senior Management Team or the Chief Executive Officer with respect to the
Award Year is two times (2x) such Participant’s target bonus amount. The sum of
all recommended individual Bonus Awards within the Business Group or
Organization may not exceed the Business Group or Organization’s allocated
funding amount. A Participant’s recommended Bonus Award may be based on the
individual’s performance, plant or department performance, or other relevant
factors determined by the senior officer in his or her sole discretion.

6.

Approval of Awards

 

The Compensation Committee will approve all Bonus Awards for each executive
officer and the total funding amount for each Business Group and Organization.
In approving any Bonus Award, the Compensation Committee reserves the right to
decrease or, subject to Section 13, increase, the recommended Bonus Award for
performance or any other reason. For all other Participants, the Chief Executive
Officer and/or Senior Vice President, Human Resources (or similar position) will
approve all Bonus Awards based on the individual Bonus Award recommendations
made by the applicable senior officers pursuant to Section 5.  In approving any
Bonus Award for Participants other than the executive officers, the Chief
Executive Officer and/or Senior Vice President, Human Resources (or similar
position) reserve the right to increase or decrease the recommended Bonus Award
for performance or any other reason.

7.

Timing of payments and approvals

Payments of Bonus Awards will be made as soon as administratively reasonable
after the last day of each Award Year, but in no event later than the
immediately next March 15. Some Participants may be eligible to defer Bonus
Award payments. The availability and terms and conditions of any such deferral
are determined by the Weyerhaeuser Company Deferred Compensation Plan.

All payments of Bonus Awards will be made in cash in a single sum and subject to
appropriate tax and other required withholding and reporting. Bonus Award
payments will be managed, processed and tracked by the Compensation and Benefits
Department.

5

--------------------------------------------------------------------------------

 

Any Bonus Award remaining unpaid due to the death of a Participant will be paid
to the Participant’s legal representative or to a beneficiary designated by the
Participant in accordance with rules established by the Compensation Committee.

8.

Right to amend or terminate

Weyerhaeuser Company reserves the right to amend or terminate the Plan at any
time without prior notice to any Participant.  The Plan will be deemed to be
amended, and any Bonus Awards will be deemed to be modified, to the extent
permitted by and necessary to be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), so as to avoid
or mitigate any adverse tax consequences to Weyerhaeuser Company, its
subsidiaries or Participants under Section 409A.  Weyerhaeuser Company and its
subsidiaries do not make any representations, and will not be liable for any
taxes or other losses, with respect to Section 409A.

9.

Continuation rights

No Participant or his or her legal representatives, beneficiaries or heirs will
have any right or interest in the Plan or in its continuance, or in the
Participant’s continued participation in the Plan.

10.

Plan administration

The Compensation Committee is responsible for the administration of the
Plan.  The Compensation Committee has sole discretion to construe and interpret
the provisions of the Plan, to adopt rules and administrative procedures in
connection with the Plan, and to make all final determinations regarding
eligibility and benefits under the Plan.  The Compensation Committee may
delegate some or all administrative responsibility and functions to such other
person or persons as it may determine from time to time.  The Plan is intended
to be exempt from the requirements of Section 409A and will be interpreted and
administered accordingly.

11.

Miscellaneous

Bonus Award payments will be treated as compensation for purposes of other
benefits maintained by the Company only to the extent provided under the terms
of the governing documents for such other benefits.

Nothing in the Plan will be construed to limit the right of the Company to
establish, alter or terminate any other forms of incentives or other
compensation or benefits.

The existence of the Plan does not extend to any Participant a right to
continued employment with the Company.

Any Bonus Award paid under the Plan is an unfunded obligation of the Company.
The Company is not required to segregate any monies from its general funds, to
create any trust or to make any special deposits with respect to this
obligation. The creation or maintenance of any account with the Company’s
general funds with respect to the Plan shall not create or constitute a trust or
create any vested interest in any Participant or his or her beneficiary or
creditors in any assets of the Company. No right or interest conferred on any
Participant pursuant to the Plan shall be assignable or transferable, either by
voluntary or involuntary act or by operation of law.

6

--------------------------------------------------------------------------------

 

Regardless of the location of any Participant or Employee, the Plan will be
governed by the laws of the State of Washington, other than its conflict of laws
principles.

12.

Clawback Policy

The Plan is subject to the terms and conditions of the Weyerhaeuser Company
Incentive Compensation Clawback Policy, as now in effect or hereinafter amended,
and any successor plan.

 

7